Title: From John Quincy Adams to George Washington Adams, 4 April 1813
From: Adams, John Quincy
To: Adams, George Washington



Letter 9.
My Dear Son.
St: Petersburg 4. April 1813.

The imperfections of the Mosaic Institutions which it was the object of Christ’s Mission upon Earth to remove appear to me to have been these.
1. The Want of a sufficient sanction. The Rewards and the Penalties of the Levitical Law had all reference to the present life—There are many passages in the Old Testament which imply a state of existence after death, and some which directly assert a future state of retribution—But none of these were contained in the delivery of the Law—At the time of Christ’s advent it was so far from being a settled article of the Jewish faith, that it was a subject of sharp and bitter controversy between the two principal sects of the Pharisees who believed in it, and of the Sadducees who denied it—It was the special purpose of Christ’s appearance upon Earth to bring immortality to light.—He substituted the rewards and the penalties of a future state in the room of all others—The Jewish Sanctions were exclusively temporal—those of Christ exclusively Spiritual.
2. The Want of Universality. The Jewish Dispensation was exclusively confined to one small and obscure Nation—The purposes of the Supreme Creator in restricting the knowledge of himself to one petty hord of Egyptian slaves are as inaccessible to our intelligence, as those of his having concealed from them as well as from all the rest of mankind the certain knowledge of their own immortality—The fact is unquestionably so—The mission of Christ was intended to communicate to the whole human race, all the permanent advantages of the Mosaic Law, superadding to them upon the condition of repentance, the kingdom of Heaven; the blessings of eternal life.
3. The Complexity of the Objects of Legislation. I have remarked in a former Letter that the Law from Sinai comprized not only all the ordinary subjects of regulation for human Societies, but those which human Legislators cannot reach—It was a Civil Law, a Municipal Law, an Ecclesiastical Law, a Law of Police, and a Law of Morality and Religion—It prohibited Murder, Adultery, theft and perjury, and it prescribed the number of taches for the curtains of the tabernacles, and directed how the snuffers for the holy Candlesticks were to be made—It prescribed rules for the thoughts as well as for the Actions of Men—This complexity however practicable and even suitable, for one small national Society, could not have been extended to all the families of the Earth.—The parts of the Jewish Law adapted to promote the happiness of mankind, under every variety of situation and of Government in which they can be placed, were all recognized and adopted by Christ, and he expressly separated them from all the rest—He disclaimed all interference with the ordinary objects of human Legislation—He declared that his kingdom was not of this World. He acknowledged the Authority of the Jewish Magistrates—He paid for his own person the tribute to the Romans—He refused in more than one instance to assume the office of a judge in matters of legal controversy—He strictly limited the objects of his own precepts and authority to religion and morals. He denounced no temporal punishments; he promised no temporal rewards. He took up man as a governable being, where the human Magistrate is compelled to leave him, and supplied both precepts of virtue and motives for practicing it, such as no other moralist or Legislator ever attempted to introduce.
4. The burdensome duties of positive rites, minute formalities and expensive sacrifices. All these had a tendency not only to establish and maintain the separation of the Jews from all other Nations, but in process of time had been mistaken by the scribes and Pharisees and Lawyers, and probably by the great body of the People, for the Substance of Religion. All these were abolished by Christ, or as St: Paul expresses it were “nailed to his Cross.”
You will recollect that I am now speaking of Christianity not as the scheme of redemption to mankind from the consequences of original Sin, but as a system of morality for regulating the conduct of men while on Earth. And the most striking and extraordinary feature of its character in this respect is its tendency and its exhortations to absolute perfection—The Language of Christ to his disciples is explicit “Be ye therefore perfect, even as your Father which is in heaven is perfect.” And this he enjoins at the conclusion of that precept so expressly laid down and so unanswerably argued, “to Love their enemies, to bless those that cursed them, and to pray for those that despitefully used, and persecuted them.” He seems to consider this temper of benevolence in return for injury as constituting of itself a perfection similar to that of the divine Nature—It is undoubtedly the greatest conquest which the spirit of man can atchieve over its own infirmities, and to him who can attain that elevation of Virtue, which it requires, all other Victories over the evil Passions must be easy—Nor was this absolute perfection merely preached by Christ as a doctrine; it was practiced by himself throughout his life—practised to the last instant of his agony upon the Cross—practised, under Circumstances of trail such as no other human being was ever exposed to—He proved by his own example the possibility of that Virtue which he taught; and although possessed of miraculous powers sufficient to controul all the Laws of Nature, he expressly and repeatedly declined the use of them to save himself from any part of the sufferings which he was to endure. The Sum of Christian Morality then consists in Piety to God, and Benevolence to Man—Piety manifested not by formal solemnities and sacrifices of burnt offerings; but by Repentance—by obedience, by Submission by Humility; by the worship of the heart—and Benevolence, not founded upon selfish motives, but superior even to the sense of wrong or the resentment of injuries—Worldly Prudence, is scarcely noticed among all the instructions of Christ—The pursuit of Honours and of Riches the objects of Ambition and Avarice, are strongly discountenanced in many places; an undue solicitude about the ordinary cares of life, is occasionally and forcibly reproved—Of worldly Prudence there are rules enough in the Proverbs of Solomon, and in the compilation of the Son of Sirach—Christ passes no censure upon them—But he left what I have called the Selfish Virtues, where he found them—It was not to proclaim common place morality that he came down from Heaven—His commands were new—That his disciples should love one another—that they should love even Strangers—Nay that they should love their Enemies. He prescribed barriers against all the maleficent Passions; he gave us a Law the utmost point of perfection of which human power are susceptible; and at the same time he allowed degrees of indulgence and relaxation to human frailty proportioned to the powers of every individual.
An Eminent and ingenious Writer in favour support of Christianity, Dr: Paley, expresses the opinion that the direct object of the Christian Revelation was “to supply motives and not rules, sanctions and not precepts”—and he strongly intimates that independent of the purposes of Christ’s atonement and propitiation for the sins of the World, the only object of his mission upon Earth was to reveal a future State—to bring life and immortality to light. He does not appear to think that Christ promulgated any new principal of morality, and he positively asserts that “morality neither in the gospel, nor in any other book, can be a subject of discovery—Because the qualities of actions depend entirely upon their effects, which effects must all along have been the subject of human experience.” (Paley. Evidences of Christianity, 2—p. 25-26.)
To this I reply that Christ in the expressly terms of Christ. (John XIII.34.) “A new Command I give unto you—that ye love one Another”—And I add that this command, explained, illustrated and dilated as it was by the whole tenor of his discourses, and especially by the Parable of the good Samaritan appears to me to have been not only entirely new, but in the most rigorous sense of the word a discovery in morals—and a discovery the importance of which to the happiness of the human species, as far exceeds any discovery in the physical Laws of Nature, as the Soul is superior to the body.
If it be objected that the principle of benevolence towards Enemies, and the forgiveness of injuries, may be found not only in the Books of the old Testament but even in some of the heathen writers, and particularly in the discourses of Socrates, I answer that the same may be said of the immortality of the Soul, and of the rewards and punishments of a future State—The doctrine was not more a discovery than the precept—But their connection with each other, the authority with which they were taught, and the miracles by which they were enforced, belong exclusively to the mission of Christ.—Attend particularly to the miracle recorded in the second Chapter of St: Luke as having taken place at the birth of Jesus—When the Angel of the Lord said to the Shepherds “Fear not: for behold, I bring you good tidings of great joy, which shall be to all People—For unto you is born this day in the City of David, a Saviour, which is Christ the Lord.”—In these words the character of Jesus as the Redeemer was announced—But the Historian adds “And suddenly there was with the Angel a Multitude of the heavenly host, praising God, and saying, “Glory to God in the highest, and on Earth Peace, good will toward men.”—Which words as I understand them announce the moral precept of benevolence, as explicitly for the object of Christ’s appearance, as the preceding words had declared the purpose of Redemption.
It is related in the life of the Roman Dramatic Poet Terence, that when one of the personages of his Comedy, the Self-Tormentor, the first time uttered on the Theatre the line “Homo sum, Humani nil a me alienum puto,” an universal shout of applause, burst forth from the whole Audience; and that in so great a multitude of Romans, and of deputies from the Nations their subjects and allies, there was not one individual but felt in his heart the power of this noble sentiment—Yet how feeble and defective it is, in comparison with the Christian command of Charity, as unfolded in the Discourses of Christ, and enlarged upon in the writings of his Apostles!—The heart of man, will always respond with rapture to this sentiment, when there is no selfish or unsocial Passion at work to oppose it—But the command to lay it down as the great and fundamental rule of Conduct, for human life, and to subdue and sacrifice all the tyrannical and selfish Passions to preserve it, this is the peculiar and unfading glory of Christianity—This is the conquest over ourselves, which without the aid of a gracious and merciful God, none of us can atchieve, and which it was worthy of his special interposition, to enable us to accomplish.
From your affectionate father
A.